Appellant was convicted in the district court of Henderson County of murder, and his punishment fixed at five years in the penitentiary.
Appellant and deceased were brothers and, according to the State's testimony, had had a disagreement. Deceased was down on a lake fishing. Appellant was also down there. The two men met and appellant shot and killed deceased. Appellant claimed that deceased was advancing upon him with a hoe. These theories seemed to have been submitted to the jury in a charge apparently satisfactory to the accused. His complaints are of other parts of the trial.
Appellant sought a continuance for various witnesses. The indictment herein was filed August 23, 1923, and as far as we learn the first process applied for by appellant was February 21, 1924. None of the process is attached to or set out, either in the application for continuance or the bill of exceptions complaining of its refusal. It does not seem to be contended that any of the process had been served, and nothing appears to show whether it had been returned, or whether alias process had been secured, and no showing why such *Page 88 
action had not been taken. No such facts are stated as will enable us to know whether diligence was exercised. The learned trial judge was in a better position to know about this than we are from this record, and we see no reason for doubting the correctness of his ruling.
Complaint appears in another bill of the reception of the testimony of a witness who appears to have gotten to deceased soon after the shooting. He was not far away and states that he got there in about forty minutes. Deceased was suffering intensely, part of his face and arm being shattered by shot from a shotgun. As far as revealed by the bill of exceptions this witness was the first person who got to deceased after the shooting. It is stated in the bill as one of the grounds of objection, that this witness asked deceased a question, but the question is not set out, and under the authorities this objection would appear to avail nothing. It is also urged that the statement was not res gestæ, but we are not inclined to believe the contention sound. In Sec. 83 of Mr. Branch's Annotated P. C. many authorities are cited fully covering a case like this and apparently supporting our conclusion that this testimony was res gestæ. Deceased stated to this witness: "We didn't have any words; John just stepped out of the grass there and throwed up his gun and said: 'G_d d__n you, I am going to kill you,' and just commenced shooting." We think the objections not well taken.
State witness Morrow was asked on cross-examination if he and appellant had not had trouble, and admitted that they had. Asked further, what kind of trouble, witness said bad trouble and that he did not want to discuss it. At this point the State objected to further inquiry as to the kind and character of the trouble, and the objection was sustained. It seems that the ground urged for its admission was that appellant's reputation was at issue. We see no relevancy of the testimony to this point, and further observe that the bill does not show what the answer of the witness would have been if he had been permitted to make it. No error appears in this matter.
Nor have we been able to perceive error in the refusal of the court to allow appellant further time after the State had closed its case, in which to talk to his witnesses. The bill states that the court then informed appellant that he had had two days and that he would not allow him any more. The bill discloses no abuse of the discretion of the trial court in this matter of procedure.
Appellant's bill of exceptions No. 5 sets out in five separate paragraphs words, acts and conduct of deceased with various parties other than appellant. No facts are stated in any of said paragraphs informing this court as to what reason there might be for the introduction of said testimony. The mere statement that the facts stated were known to appellant, would not put the trial court nor this *Page 89 
court in possession of any legal reason for admitting such testimony. Several of said paragraphs set out matter not admissible and the bill is clearly multifarious. The matters set out in the separate paragraphs thereof were neither the same nor resting on the same footing as to their admissibility, and the joining of such matters in one bill of exceptions is a plain violation of the rules. Some might be admissible and others not so. It would also seem a work of supererogation to call attention to the fact that unless the trial court was apprised in some way of some reason for admitting the testimony of independent transactions, which reasons would have to appear in the bill of exceptions for the information if this court, we would uphold the action of the court below in rejecting the testimony.
We have carefully considered bill of exceptions No. 6 taken to the remarks of the county attorney and believe said counsel to be within the record. The testimony shows that the shots which killed deceased came from the rear and that the bones of one of his arms were shattered. We do not think it any abuse of argument for State's attorney to tell the jury that appellant shot deceased from behind and shot his arm off.
Finding no error in the record, the judgment will be affirmed.
Affirmed
                    ON MOTION FOR REHEARING.